Citation Nr: 0930790	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  04-43 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for status post left 
hydrocele surgery.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 to March 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which continued a 0 
percent (non-compensable) evaluation for status post left 
hydrocele surgery.  In July 2007, the case was remanded by 
the Board to the RO for additional development.  The 
additional development has been completed and the case has 
been returned to the Board for appellate review. 

The appellant testified at a hearing before the undersigned 
Board member in May 2006.  A transcript of the hearing is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary to adjudicate the 
Veteran's claim.

In accordance with a July 2007 Board remand, the Veteran was 
scheduled for a VA examination in connection with his claim 
of entitlement to a compensable evaluation for status post 
left hydrocele surgery.  In May 2009, the AMC sent a letter 
notifying the Veteran that he would be scheduled for an 
examination at the nearest VA medical facility.  The letter 
stated that the facility would notify the Veteran of the 
date, time, and place of the examination.  This letter was 
mailed to the Veteran's current address of record.  

In May 2009, the AMC requested that the Charleston VA Medical 
Center schedule the Veteran for a VA genitourinary 
examination.  Subsequently, the Veteran reportedly failed to 
appear for his examination scheduled in July 2009.  However, 
the Board notes that the May 2009 AMC examination request 
indicated a different address than the address noted in the 
May 2009 letter to the Veteran.  There is no indication that 
the address noted in the AMC examination request is the 
Veteran's correct address as subsequent correspondence 
including the July 2009 supplemental statement of the case, 
was sent to the address of record (the address noted in the 
May 2009 letter).  The VA Medical Center letter notifying the 
Veteran of the exact date, time and place of the examination 
is not of record, and as such the Board is unable to 
determine whether the Veteran received notice of the 
examination at the correct address.

Therefore, the Board finds that the AMC must verify the 
Veteran's current address.  After verification, the AMC must 
schedule a new VA examination and send notice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain all outstanding 
VA treatment records pertaining to 
treatment of the Veteran's left hydrocele 
dated from July 2008 through the present, 
and should associate them with the claims 
file.

2.  The AMC should contact the Veteran and 
verify his correct, current address.

3.  The AMC should schedule the Veteran 
for a VA examination within the 
appropriate specialty in order to 
determine the current severity of the 
Veteran's status post left hydrocele.  The 
examiner should review the claims file 
prior to examination and should address 
applicable rating criteria under 38 C.F.R. 
§ 4.115a.

A.  The examiner should state if the 
Veteran's status post left hydrocele 
surgery results in continual urine 
leakage, post-surgical urinary diversion, 
urinary incontinence, or stress 
incontinence requiring the use of an 
appliance or the wearing of absorbent 
materials which must be changed more than 
four times per day; leakage requiring the 
wearing of absorbent materials which must 
be changed two to four times per day; or 
leakage requiring the wearing of absorbent 
materials which must be changed less than 
two times per day.

B.  The examiner should state if the 
Veteran's status post left hydrocele 
surgery results in urinary frequency with 
a daytime voiding interval less than one 
hour, or awakening to void five or more 
times per night; a daytime voiding 
interval between one and two hours, or 
awakening to void three to four times per 
night; or a daytime voiding interval 
between two and three hours, or awakening 
to void two times per night.

C.  The examiner should state if the 
Veteran's status post left hydrocele 
surgery results in obstructed voiding with 
urinary retention requiring intermittent 
or continuous catheterization, or marked 
obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of 
stream) with any one or combination of the 
following: (1) post-void residuals greater 
than 150 cubic centimeters (cc's); (2) 
uroflowmetry; markedly diminished peak 
flow rate (less than 10 cc's per second); 
(3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture 
disease requiring periodic dilatation 
every 2 to 3 months.

4.  After all development has been 
completed, the AMC should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the AMC should furnish the Veteran and his 
representative with a supplemental 
statement of the case, and should give the 
Veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




